DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 
Applicant has amended claim 1 to recite:
wherein a sidewall of the carbon-containing portion, a sidewall of the carbon-free portion and a sidewall of the spacer are coplanar with a sidewall of the source/drain regions.
	This limitation requires three sidewalls:
a sidewall of the carbon-containing portion;
a sidewall of the carbon-free portion; and
a sidewall of the spacer.
However, the claim also states:
the spacer comprising a carbon-free portion and a carbon-containing portion laterally surrounding the carbon-free portion.
Therefore, the claim is doubling including the spacer. This can be seen when one substitutes the “spacer comprising” into the amended limitation as shown below.
wherein a sidewall of the carbon-containing portion, a sidewall of the carbon-free portion and a sidewall of the spacer are coplanar with a sidewall of the source/drain regions.
Replacing spacer with what it comprises leads to…
wherein a sidewall of the carbon-containing portion, 
a sidewall of the carbon-free portion and 
a sidewall of the carbon-free portion and a carbon-containing portion 
are coplanar with a sidewall of the source/drain regions.
Since the claim does not define what else the spacer comprises the claim is indefinite. 
	Examiner recommends Applicant amend the claim as follows.
wherein a sidewall of the carbon-containing portion, a sidewall of the carbon-free portion 


	On August 12, 2021, a phone call was made to a first Applicant representatives. Examiner was unable to leave a message. On the same day a phone call was made to a second Applicant representatives. Examiner stated the issue with the previous phone call, and informed the second Applicant representative of the 35 USC § 112(b) issue, and how to resolve it. Examiner was informed that the first Applicant representative would contact Examiner. 
On August 19, 2021, Examiner again tried to contact first Applicant representative to no avail. Examiner tried to contact second Applicant representative to no avail. 
As of August 19, 2021, Examiner has not received any communication of the first Applicant representative or the second Applicant representative concerning the amendment above to place the application in condition for allowance.
	Examiner was informed by a SPE that Examiner needed Applicant’s permission to make an Examiner’s amendment. Lacking Applicant’s permission to make the Examiner’s amendment this final office action is issuing.





Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, Xie teaches at least in figures 2A-2R:
forming a replacement gate (108) on a semiconductor substrate (102), 
the replacement gate (108) comprising a first width (the width of 108);
depositing a dielectric layer (112/112R) on sidewalls of the replacement gate (108); 
depositing a carbon-free film (120/120E) laterally surrounding the dielectric layer (figure 2H where 120 laterally surrounds 112R); 
depositing a carbon-containing layer (136) laterally surrounding the carbon-free film (120/120E);
forming source/drain regions (118A/134/114) in the semiconductor substrate (102) on opposite sides of the carbon-containing layer (136), 
wherein a sidewall of the source/drain regions (118A/134/114) simultaneously contacts a sidewall of the carbon-containing layer (136), a first sidewall of the carbon-free film (120/120E) and a sidewall of the dielectric layer (112/112R) are coplanar with each other (136, 120/120E, and 112/112R are coplanar with each other where 112/121R meets 136 and 120/120E), and are contacting a sidewall of the of the source/drain regions (136, 120/120E, and 112/112R are contacting 114 and 134 of 118A/134/114);
forming a recess by removing the replacement gate (figure 2K, where 108 is removed) and vertical portions of the dielectric layer (figure 2G, where 112 becomes 112R) and exposing a second sidewall of the carbon-free film opposite the first sidewall (figure 2k where 120 is so exposed).


Xie does not explicitly teach:
the recess comprising a second width, defined by a width of the removed replacement gate (108) and a thickness of the removed vertical portions of the dielectric layer (at least one atom of 120 as explained below), greater than the first width (108 alone).
As stated in the previous office action, removing the replacement gate 108 is accomplished by etching. It would be obvious to one of ordinary skill in the art that in the process of etching to remove 108 could cause at least one atom from the sidewall of 120 to be removed. Therefore, it would have been obvious that the second width would be greater than the first width.
wherein the sidewall of the carbon-containing layer, the first sidewall of the carbon-free film and the sidewall of the dielectric layer are coplanar with the sidewall of the of the source/drain regions

Xie does not explicitly teach:
forming doped regions in the semiconductor substrate on both sides of the replacement gate;
depositing an inter-layer dielectric (ILD) over the source/drain regions and laterally surrounding the carbon-containing layer;

Wu teaches at least in figure 8:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to form LDD (lightly doped regions) and halo (pocket) regions in the device of Xie because Wu teaches that LDD structures are popularly used to prevent hot-carrier effects, col. 1 at lines 51-58, and halo regions are used to reduce the series resistance of the LDD regions. Abstract; Col. 1 at lines 65-67.

Steigerwald teaches at least in figure 10:
depositing an inter-layer dielectric (ILD) (Inter-layer Dielectric) over the etch stop layer (Etch Stop), the replacement gate (Gate Metal) and the source/drain regions (Doped Source/Drain).
Steigerwald teaches in ¶ 0039 that the ILD layer is an optional layer that maybe helpful in fabricating transistors. Since it is optional it would have been a matter of choice for one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art using routine skill in the art to have an ILD as it would have been helpful in fabricating transistors. 

Xie, Wu, and Steigerwald do not teach:
wherein the sidewall of the carbon-containing layer, the first sidewall of the carbon-free film and the sidewall of the dielectric layer are coplanar with the sidewall of the of the source/drain regions
Regarding claim 15,



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822